SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
1003
CAF 11-00067
PRESENT: SCUDDER, P.J., SMITH, CENTRA, LINDLEY, AND MARTOCHE, JJ.


IN THE MATTER OF YVONNE STEWARD,
PETITIONER-APPELLANT,

                     V                                              ORDER

CARMELL V. LUCAS, RESPONDENT-RESPONDENT.


ELIZABETH CIAMBRONE, BUFFALO, FOR PETITIONER-APPELLANT.

AYOKA A. TUCKER, ATTORNEY FOR THE CHILD, BUFFALO, FOR PAULETTE L.


     Appeal from an order of the Family Court, Erie County (Kevin M.
Carter, J.), entered December 30, 2010 in a proceeding pursuant to
Family Court Act article 6. The order dismissed the petition.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs as moot (see Matter of Kelly F. v Gregory A.F., 34 AD3d
1277).




Entered:   September 28, 2012                   Frances E. Cafarell
                                                Clerk of the Court